            Case 1:19-cr-00795-SHS Document 280 Filed 04/04/21 Page 1 of 1

                                       STAMPUR       & ROTH
                                          ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                       299 BROADWAY, SUITE 800
JAMES ROTH                                                                  NEW YORK, N.Y. 10007



                                                                               (212) 619-4240
                                                                             FAX (212) 619-6743



April 1, 2021

ByECF

Honorable Sidney H. Stein                                      MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:        United States v. Kevin Melendez, 19 Cr. 795 (SHS)

Dear Judge Stein:

      I write to respectfully request an adjournment of Mr. Melendez's sentence proceeding
now scheduled for April 15, 2021 until June 23, 2021 at 11:00 AM .
                                             ..
       This request is made in order to complete my sentencing submission and to gather
records pertinent to Mr. Melendez's sentencing.

         AUSA's Adam Hobson and Frank Balsamello have no objection to this request.



                                                              v£�

                                                              Wilham J. Stanipur

cc:      AUSA Adam Hobson
         AUSA Frank Balsamello
      The sentencing is adjourned to June 23, 2021, at 11:00 a.m. Defense submissions are
      due by June 9, 2021, the government's submissions are due by June 16, 2021.

      Dated: New York, New York
             April 1, 2021




WS/Melendez/Rqst for Sent Adj
